DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least: “the second semiconductor regions provided in a side of the second main surface and constituting pn junctions with the first semiconductor region, each of the plurality of second semiconductor regions includes a first region including a textured surface, and a second region where a corresponding bump electrode of the plurality of bump electrodes is disposed, …the textured surface of the first region is located toward the first main surface in comparison to the surface of the second region in a thickness direction of the semiconductor substrate, the first main surface is a light incident surface of the semiconductor substrate…” as recited in claim 1.
Sakamoto et al. (US 20110303999 A1, hereinafter Sakamoto), the closest reference, discloses a back-illuminated semiconductor photodetector, (FIG. 29) comprising: a semiconductor substrate (substrate 40) including a first main surface (top portion) and a second main surface (bottom portion) opposing each other; and a plurality of bump electrodes, (electrodes 59) each of the plurality of second semiconductor regions includes a first region including a textured surface (See FIG. 1, showing the textured surface 57) .
However, Sakamoto does not explicitly teach “the second semiconductor regions provided in a side of the second main surface and constituting pn junctions with the first semiconductor region, each of the plurality of second semiconductor regions includes a first region including a textured surface, and a second region where a corresponding bump electrode of the plurality of bump electrodes is disposed, …the textured surface of the first region is located toward the first main surface in comparison to the surface of the second region in a thickness direction of the semiconductor substrate, the first main surface is a light incident surface of the semiconductor substrate…” as recited in claim 1.  No other reference remedies the deficiencies of Sakamoto.
Therefore, claim 1 is allowed, and claims 2-6 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812